


109 HR 4545 : To amend the Reclamation Wastewater and

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4545
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Los Angeles County Water Supply Augmentation
		  Demonstration Project, and for other purposes.
	
	
		1.Authorization of Los Angeles
			 county water supply augmentation demonstration project
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					16__.Los Angeles
				county water supply augmentation demonstration project
						(a)In
				generalThe Secretary of the Interior, in cooperation with the
				Los Angeles and San Gabriel Rivers Watershed Council, is authorized to
				participate in the planning, design, construction, and assessment of a
				neighborhood demonstration project to—
							(1)demonstrate the potential for infiltration
				of stormwater runoff to recharge groundwater by retrofitting one or more sites
				in the Los Angeles area with features designed to reflect state-of-the-art best
				management practices for water conservation, pollution reduction and treatment,
				and habitat restoration; and
							(2)through
				predevelopment and postdevelopment monitoring, assess—
								(A)the potential new
				water supply yield based on increased infiltration; and
								(B)the value of the
				new water.
								(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationNo
				Federal funds shall be used for the operation and maintenance of the project
				described in subsection (a). For purposes of this subsection, pre- and
				post-development monitoring for not more than 2 years before and after project
				installation for project assessment purposes shall not be considered operation
				and maintenance.
						(d)Sunset of
				authority- The authority of the Secretary to carry out any
				provisions of this section shall terminate 10 years after the date of the
				enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 16__ the following:
				
					
						Sec. 16__. Los Angeles County Water Supply
				Augmentation Demonstration
				Project
					
					.
			
	
		
			Passed the House of
			 Representatives September 28, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
